ORDER
PER CURIAM.
Kenneth Stephens (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing.
Following a jury trial, Movant was convicted of one count of murder in the first degree, in violation of Section 565.020 RSMo 1994,1 two counts of assault in the first degree, in violation of Section 565.050, and three counts of armed criminal action, in violation of Section 571.015. The trial court sentenced Movant, as a prior and persistent offender, to concurrent terms of life imprisonment without the possibility of probation for murder in the first degree, and thirty years imprisonment for each of the remaining five counts. Movant thereafter filed his direct appeal, which this Court affirmed. State v. Stephens, 4 S.W.3d 631 (Mo.App. E.D.1999). After the mandate was issued in his direct appeal, Movant filed a motion for post-conviction relief alleging he was denied effective assistance of trial counsel. This appeal follows the motion court’s findings of fact and conclusions of law denying Movant’s motion following an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment. We affirm the judgment pursuant to Rule 84.16(b).

. All subsequent statutory citations are to RSMo 1994 unless otherwise noted.